SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1330
KA 11-01595
PRESENT: SCUDDER, P.J., SMITH, VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ANEUDI VASQUEZ, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County
(Daniel J. Doyle, J.), rendered June 27, 2011. The judgment convicted
defendant, upon a jury verdict, of burglary in the second degree
(three counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Vasquez ([appeal No. 1] ___ AD3d
___ [Dec. 23, 2015]).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court